Citation Nr: 0301027	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.

(The issues of entitlement to service connection for 
hearing loss and tinnitus will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1971.

This matter is before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the claim.

The Board has determined that the appeal for entitlement 
to service connection for hearing loss and tinnitus 
requires further development.  Therefore, the Board will 
undertake additional development on these issues pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing these claims. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been 
completed.

2.  There is no competent medical evidence of record that 
the veteran currently has an acquired psychiatric 
disorder.


CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.307 (2002); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined 
the obligations of VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
the VCAA, or filed before the date of enactment and not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, including correspondence dated in March 2001, 
the August 2001 rating decision, and the March 2002 
Statement of the Case (SOC).  In pertinent part, the March 
2001 correspondence specifically addressed the 
applicability of the VCAA to the veteran's claims of 
service connection, to include competent medical evidence 
of a current disability.  This correspondence also 
requested that he identify any pertinent evidence that was 
not of record, and indicated that VA would obtain such 
evidence.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, the veteran has not identified any 
pertinent evidence that is not of record.  In addition, 
for the reasons stated below, the Board finds that any 
additional development, to include a medical examination, 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance 
or notification to the veteran is required based on the 
facts of the instant case.


Background.  Nothing in the veteran's service medical 
records reflect that he was diagnosed with or treated for 
psychiatric problems during active service.  In fact, his 
psychiatric condition was clinically evaluated as normal 
on his June 1971 expiration of term of service 
examination.  On a July 1971 Statement of Medical 
Condition, the veteran affirmatively stated that, to the 
best of his knowledge, there had been no change in his 
medical condition since his last separation examination.

The veteran's DD Form 214 reflects, in part, that he 
received the Vietnam Service Medal with 2 Bronze Service 
Stars, the Republic of Vietnam Campaign Medal, and the 
Combat Infantryman Badge, among other awards and 
citations.

A report of a private general medical evaluation , dated 
in January 2001, is on file.  The veteran's past medical 
and social history, and a review of systems, was negative 
for any findings relating to a psychiatric disorder.  A 
neuropsychiatric evaluation was performed as part of the 
general medical evaluation and no abnormal psychiatric 
findings were noted.

In a February 2001 statement, the veteran indicated, in 
part, that he experienced bad memories and nightmares from 
his service in Vietnam.  Similarly, his spouse reported in 
a concurrent statement that, over the years, the veteran 
had had nightmares of Vietnam, and that during the Desert 
Storm conflict he became very emotional to the point she 
would not let him watch the news on television.

By correspondence dated in March 2001, the RO informed the 
veteran that, among other things, there had to be 
competent medical evidence of a current disability to 
support his claim.  This correspondence also requested 
that he identify any pertinent evidence that was not of 
record, and indicated that VA would obtain such evidence.  
However, the only competent medical evidence identified by 
the veteran concerned his hearing loss and tinnitus 
claims.  Simply put, he has not submitted and/or 
identified competent medical evidence showing he currently 
has an acquired psychiatric disorder.


Legal Criteria.  Service connection may be established for 
a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail 
on the issue of service connection . . . there must be 
medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."); Pond v. West, 12 Vet. App. 341, 346 
(1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").

The evidence on file shows that the veteran served in 
combat during his period of active duty.  The provisions 
of 38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying service-
connection in each case shall be recorded in full.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim of service connection for an acquired psychiatric 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only evidence on file to the 
effect the veteran currently has an acquired psychiatric 
disorder are the statements from the veteran and his 
spouse that he has had continuous nightmares about his 
service in Vietnam.  However, nothing on file shows that 
the veteran or his spouse has the requisite knowledge, 
skill, experience, training, or education to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Consequently, their contentions cannot 
constitute competent medical evidence.  Although the 
veteran is qualified as a lay person to describe his 
visible symptomatology, he is not qualified to diagnose an 
underlying medical condition, nor provide a competent 
medical opinion as to the etiology thereof.

As indicated above, no competent medical evidence is of 
record to the effect the veteran currently has an acquired 
psychiatric disorder.  Further, the RO specifically 
informed the veteran that he needed to submit such 
evidence, and requested that he identify any such 
evidence, and the only medical treatment he identified 
pertained to his hearing loss and tinnitus.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of 
service connection was consistent with the statutory 
scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the 
underlying in-service incident has resulted in a 
disability).  Simply put, in the absence of proof of 
present disability there can be no valid claim.  

As there is no evidence of any psychiatric treatment on 
file, it is axiomatic that the record does not show he was 
diagnosed with a psychosis either during service or within 
his first post-service year.  Thus, the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309, are not 
applicable in the instant case.

The Board also finds that no additional development, to 
include a medical examination, is warranted based on the 
facts of this case.  Here, there is no record of any 
psychiatric problems in the service medical records, his 
psychiatric condition was clinically evaluated as normal 
at the time of his separation from service, and there is 
no post-service medical evidence showing treatment for or 
a diagnosis of an acquired psychiatric disorder.  
Moreover, a report of a private general medical evaluation 
, dated in January 2001, shows that the veteran's past 
medical and social history, and a review of systems, was 
negative for any findings relating to a psychiatric 
disorder and a neuropsychiatric evaluation performed at 
that time was normal.  Under these circumstances, the 
Board finds that there is sufficient medical evidence to 
adjudicate this appeal and, therefore, there is no duty to 
provide an examination and/or opinion.  Thus, the Board 
finds that no further development is warranted.  See § 3 
of the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 
see also Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for an acquired psychiatric disorder, 
and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board was cognizant 
of the fact that the veteran engaged in combat with the 
enemy during service.  However, the denial of the instant 
case was due to the lack of any competent medical evidence 
showing a current disability, to include a normal 
neuropsychiatric evaluation in January 2001, and not due 
to the veteran's account of what occurred during service.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) would 
provide no additional benefit to the veteran in the 
instant case.  See Brock v. Brown, 10 Vet. App. 155, 162 
("reduced evidentiary burden provided for combat veterans 
by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the 
questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'").


ORDER

Entitlement to service connection for an acquired 
psychiatric disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

